DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/13/2022 has been entered.
Response to Amendment
This Office action is responsive to the amendment filed with the request noted above. As directed by the amendment, claim 1 has been amended, and claim 24 has been added. Thus, claims 1, 2 and 4-24 are presently pending. 
Claim Objections
Claim 1 is objected to because of the following informalities:  In the preamble the word “for” should be added between the words “apparatus” and “performing” in line 1, “performing a ultrasound” should be amended to “performing an ultrasound” in line 1-2, and the word “apparatus” should be added between the words “diagnosis” and “comprising” in line 2. 
 Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 17-21 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SATO US 20150320395 A1 hereinafter “SATO 2015”
Regarding claim 1,SATO 2015 discloses an ultrasound diagnosis apparatus (Fig. 1) for performing an ultrasound scan on a subject (“P) who has contrast agent injected ([0038]), the ultrasound diagnosis apparatus comprising: 
transmission and reception circuitry (Fig. 1: “10” – [0030]) configured to perform, via an ultrasound probe (“1” [0057]), a first ultrasound scan on a first region in the subject ([0057], Fig. 4 scan labelled “D” –, [0073]) and a second ultrasound scan ([0057], Fig. 4, scan labeled “B”- [0073]) on at least a part of a second region in the subject overlapping with the first region (Fig. 4 illustration and [0072] “ …the second ultrasound scan on one of a plurality of segments that are divisions of the second scanned region, between a plurality of runs of the first ultrasound scan…” [0058]), the second ultrasound scan including transmitting and receiving two types of ultrasound waves of which one or both of amplitude levels and phases are different from each other ([0040] for harmonic imaging such as contrast harmonic imaging (CHI) or tissue harmonic imaging (THI), approach other than filtering method such as amplitude modulation (AM), phase modulation (PM) or AMPM, “an ultrasonic wave with a different amplitude or phase is transmitted a plurality of number of times along the same scan line” reads on two types of ultrasound waves); and
processing circuitry (Figs. 1: 13,14,15,18 [0030] [0057]) configured to generate a blood flow image corresponding to one frame by implementing a Doppler method on a basis of a data sequence including pieces of reception data obtained from the first ultrasound scan performed multiple times in a mutually same position (Xn-3, Xn-2, Xn-1 and Xn – Fig. 4 [0075]) within the first region so as to have the second ultrasound scan performed in-between (see illustration Fig. 4, [0075]  scan “B” is performed in between scan “D” for time interval 4T  or Fig. 5 [0080-0081] for time interval 8T)  and to generate a contrast-enhanced image based on a result of the second ultrasound scan performed at least one time ([0040] harmonic imaging such as CHI or THI using AM, AP or AMPM, for example PM in [0041]  and as illustrated in Fig. 4 and [0072] cited above, the second ultrasound scan “B” is performed at least one time), wherein 
the processing circuitry is configured to generate the contrast-enhanced image on a basis of reflected-wave data acquired in the second ultrasound scan ([0040] for CHI or THI generate contrast enhance image in harmonic imaging using either AM, PM or AMPM, harmonic components are generated by adding or subtracting pieces of reflection wave data e.g., [0041] the two received signal with opposite polarities of the second ultrasound scan are combined) and to generate tissue image on a basis of a part of the reflected-wave data acquired in the second ultrasound scan ([0039] “the B-mode processing circuitry 13 is capable of separating har-manic data or subharmonic data that is reflection wave data (received signals) corresponding to the ham1onic component from the reflection wave data of the subject P. The B-mode processing circuitry 13 can therefore generate B-mode data, from which tissues image data having noise components removed is to be generated using the reflection wave data (received signal) of the harmonic components” i.e., part of reflection wave data is used for tissue image).
Regarding claim 2 see SATO 2015 [0044-0045].
Regarding claim 4, see SATO 2015, Fig. 4 and associated discussion in specification e.g., [0073-0074], both the first (“D”) and second (“B”) ultrasound scan are used for contrast agent imaging in color Doppler and B-mode imaging respectively, as such, both the first and second ultrasound scan are required to traverse the tissue to a depth that includes the contrast agent, in view of Fig. 1, a very first ultrasound scan “1” of the second ultrasound scan “B” is transmitted at a time when, since transmission of a last ultrasound wave in the first ultrasound scan at one time, a time period corresponding to a depth in the contrast-enhanced image based on the second ultrasound scan performed subsequent  to the first ultrasound scan has elapsed ([0072] “a part of the second ultrasound scan is performed between a plurality of runs of the first ultrasound scan, and the first ultrasound scan corresponding to several frames is completed in the time required for the entire second ultrasound scan corresponding to one frame to be completed”, as noted above, the time period for each scan corresponds to a depth of the contrast-enhanced image).
Regarding claims 17-19, see SATO 2015 [0072], [0075].
Regarding claims 20 and 21, see citation above in claim 2 as well as SATO 2015 [0073] for claim 20 and SATO 2015 [0048] for claim 21. 
Regarding claim 24, see discussion in claim 1 above, the contrast-enhanced image is generated by the processing circuitry “18” an a basis of two types of ultrasound waves ([0040] wherein AM, PM or AMPM, harmonic components are generated by adding or subtracting pieces of reflection wave data e.g., [0041] the two received signal with opposite polarities of the second ultrasound scan are combined)  and tissue image on a basis of one type of the two types of ultrasound waves of the second ultrasound scan ([0039] “the B-mode processing circuitry 13 is capable of separating har-manic data or subharmonic data that is reflection wave data (received signals) corresponding to the ham1onic component from the reflection wave data of the subject P. The B-mode processing circuitry 13 can therefore generate B-mode data, from which tissues image data having noise components removed is to be generated using the reflection wave data (received signal) of the harmonic components”  this process does not require ultrasonic wave with a different amplitude or phase in which the reflection wave data are added or subtracted i.e., it requires part of reflection wave data e.g., one of ultrasonic wave with opposite polarity in [0041] can be used to generate b-mode data for tissue image).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over SATO 2015.
Regarding claims 9 and 10, see SATO 2015 [0055-0056], internal memory 16 and/or internal storage 17 for storing image data to be displayed by imaging circuitry 15, the imaging data include, blood flow image data (color Doppler [0044]), contrast-enhanced image (from CHI – see discussion in claim 1) and tissue image (see discussion in claim 1). Although SATO 2015 does not specifically disclose that the images are stored independent of each other, it would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention to have caused the storage circuitry to store the various images independent to each other, so as to allow further processing of the images either individual or combining with other images for display. 
Claims 5-8, 11, 13, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over SATO 2015 as applied to claim 1 above, and further in view of SATO US 20140039317 A1 hereinafter “SATO 2014”.
Regarding claims 5-8 and 13, although  SATO 2015 teaches generation of blood flow, contrast enhanced and tissue image, SATO 2015 does not explicitly disclose the processing circuitry cause the display to simultaneously display the blood flow image and the contrast enhanced image [claim 5] or  to simultaneously display the blood flow, contrast enhanced and tissue image [claim 6] arranged in a left-and-right direction [claim 7], to display a superimposed image in which the blood flow image is superimposed on the tissue image and contrast enhanced image [claim 8] or the processing circuitry generates a combined image by combining together the contrast enhanced image and the tissue image and cause the display to display the combined image [claim 13]. 
However,  SATO 2014 in the same field of endeavor of ultrasound diagnosis apparatus discloses a processing circuitry (“10”) that cause a display (“2”) to simultaneously display a blood flow image and a contrast enhanced image or tissue image arranged in a left-and-right direction, wherein a blood flow image is superimposed i.e., combined with a tissue image (see Figs. 9a and 9B, [0093-0094] and/or Figs. 14A and 14B [0121-0122]). In view of the teachings of SATO 2014, it would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to have combined the elements as claimed (i.e., the generated blood flow, tissue and/or contrast enhanced image of SATO 2015 to be displayed simultaneously and/or in a left-to-right direction or superimposed/combined as taught SATO 2014 by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skilled in the art at the time of the invention. 
Regarding claim 11, SATO 2015 in view of SATO 2014 discloses the invention of claim 5 as discussed above, claim 11 would have been obvious for similar rationale as claim 5 above, since SATO 2015 discloses that the images are obtained in a time direction e.g., as depicted in Fig. 4, it follows that the image will be integrated in a time direction.
Regarding claim 14, SATO 2015 in view of SATO 2014 discloses the invention of claim 6 as discussed above, with reference to SATO 2015 Fig. 15 and associated discussion in [0155-0156] display of an analysis result image indicating a result of an analysis performed on at least one of the images (see bar graphs in Fig. 15).
Regarding claim 15, SATO 2015 in view of SATO 2014 discloses the invention of claim 6 as discussed above, with reference to SATO 2015 Fig. 15 and associated discussion in [0155-0156] display of a result of a measuring process (see bar graphs in Fig. 15) related to the subject by the blood flow image and an image quality of one of the first and second scan (the graphs are indicative of an image quality based on the filter used).
Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over SATO 2015 in view of SATO 2014  as applied to claim 5 above, and further in view of YOSHIKAWA US 20140219539 A1.
Regarding claim 12,  SATO 2015 in view of SATO 2014 as discussed in claim 6 above does not explicitly disclose the limitations of claim 12. However, YOSHIKAWA discloses an image processing unit “12” that comprise an brightness evaluation unit “13” that calculates a time intensity course representing time changes of brightness using the bloodstream information [0033] wherein the imaging acquisition unit comprise ultrasound [0034], wherein when a maximum brightness  maximum brightness button “142”  is selected (Fig. 14), a maximum brightness image is displayed. The maximum brightness image is an image configured in such a manner that the brightness of the time-series image data is compared for each pixel and the maximum brightness is selected for display. Accordingly, to would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to have modified the processing circuitry of  SATO 2015 in view of SATO 2014 to select a maximum brightness level for each pixel from the contrast-enhanced or blood flow images, and to generate and display a maximum brightness image, to provide a doctor or user with a more clear image to facilitate diagnosis.  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over SATO 2015 in view of SATO 2014  as applied to claim 6 above, and further in view of PHILLIPS et al., US 6632177 B1(“PHILLIPS”).
Regarding claim 16, SATO 2015 in view of SATO 2014 as discussed in claim 6 above does not explicitly disclose the processing circuitry cause the display to display a reference image acquired by the ultrasound diagnosis apparatus and of which a temporal phase is different from or same as a temporal phase of the blood flow image, contrast enhanced image or tissue image being currently displayed.  
 PHILLIPS teaches in [col. 14 para from line 40] generation of B-mode image from one of the pulses, the pulses are at least the same phase as the contrast enhanced image.  The contrast image is displayed as a reference image, which as per next paragraph, from line 58 in col. 14, can be used to suppress other signals or assist in identifying structures. It would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to have modified SATO 2015 in view of SATO 2014 to include generation and display of B-mode image having the same temporal phase of the blood flow or contrast image as a reference image, for additional benefit of assisting a user with identification of structures.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over SATO 2015 as applied to claim 1 above, and further in view of SHIBATTA US 20170071567 A1.
Regarding claim 22, SATO 2015 does not explicitly disclose the limitations of claim 21, however, SHIBATTA discloses an analogous ultrasound diagnosis apparatus (Fig. 1) comprising a processing circuitry “170” comprising an adjusting function “173” that changes an interval of an ultrasound scan in accordance with a flowrate range when number of scanning lines decrease, so as to prevent the scan interval between each frame from becoming shorter and maintain a changed flow rate range([0081], [0111]). In view of these, it would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention to have modified the processing circuitry of  SATO 2015 to include an adjusting function, to allow the processing circuitry to change an interval at which the first ultrasound scan is performed in accordance with a flowrate range, so as to prevent the scan interval between each from becoming shorter while maintaining a changed flow rate range as taught by SHIBATTA.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over SATO 2015 in view of SATO 2014  as applied to claim 5 above, and further in view of SHIBATTA .
Regarding claim 23, SATO 2015 in view of SATO 2014 does not explicitly disclose the limitations of claim 23, however, SHIBATTA discloses an analogous ultrasound diagnosis apparatus (Fig. 1) comprising a processing circuitry “170” comprising an adjusting function “173” that changes an interval of an ultrasound scan in accordance with a flowrate range ([0081]) to displaying a blood flow image indicating blood flow information about a blood flow having a flowrate of a specific low level (low flow rate) as desired for diagnosis purposes ([0111]). It would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention to have modified the processing circuitry of SATO 2015 in view of SATO 2014 to include an adjusting function that that changes an interval of an ultrasound scan in accordance with a flowrate range in accordance with information indicating priority being given to displaying a blood flow image indicating blood flow information about a blood flow having a low flow rate, to allow a doctor or user to make a diagnosis.
Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 5-11 and 13-24 have been considered but are not persuasive for the following reasons:
In  the last paragraph of page 8 to page 9 of the response, it has been argued that Claim 1 recites that "the processing circuitry is configured to generate the contrast-enhanced image on a basis of reflected-wave data acquired in the second ultrasound scan and the tissue image on a basis of a part of the reflected-wave data acquired in the second ultrasound scan" where the first ultrasound scan is performed multiple times in a mutually same position within the first region so as to have the second ultrasound scan performed in-between scans of the first ultrasound scan. Such a configuration is not disclosed by the applied art. Thus, that rejection should be withdrawn. Applicant’s argument is on the basis that the previous Office action acknowledges that it is not clear in [the ‘395 publication] whether a tissue image is generated in addition to the contrast-enhanced image. 
In response, after further consideration, Applicant’s attention is directed to [0075] of the 395’ publication, regarding updating of the tissue image data in units of one segment of the scanned region, instead of in units of interval “4T” or “8T”, as such, the processing circuitry is configured to generate and/or update a tissue image data from reflected wave data (from scan labelled “B”) which is part of the reflected-wave data acquired in the second ultrasound scan. Applicant’s attention is further directed to [0039] “The B-mode processing circuitry 13 can therefore generate B-mode data, from which tissues image data having noise components removed is to be generated” the processing circuitry  (“15” Fig. 1) is configured to generate an image corresponding to the image data. Moreover, as per [0038], the processing circuitry uses the B-mode data for contrast enhanced imaging (CHI) or tissue enhanced imaging (THI), as further described in [0040] b-mode processing circuitry uses other approaches to extract harmonic component from reflected wave data acquired  (” i.e., the second ultrasound scan (B-mode) which is part of the reflected-wave data acquired in the second ultrasound scan). As such, the processing circuitry of 395 publication is configured “to generate the contrast-enhanced image on a basis of reflected-wave data acquired in the second ultrasound scan and the tissue image on a basis of a part of the reflected-wave data acquired in the second ultrasound scan". For this reason, Applicant’s arguments are deemed not persuasive and a new ground of rejection is presented in light of the discussion above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONIFACE NGATHI N whose telephone number is (571)270-7393. The examiner can normally be reached Mon. - Thurs. 5:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BONIFACE NGATHI N/Primary Examiner, Art Unit 3793